DocuSign Envelope ID: CA6D956F-4191-40B0-B45A-E2173DE04E7B
                      Case 1:20-cv-09641-ALC Document 33-1 Filed 05/04/21 Page 1 of 2




             UNITED STATES DISTRICT COURT
             SOUTHERN DISTRICT OF NEW YORK
             -------------------------------------------------------------------------X
             OMAR MALCOLM, KARVEN ALCINDOR, ANTHONY
             APONTE, SHIRLENE BLAIR, DERYCK CHARLES,
             LATIF CORNELIUS, LANAE CURRY, JOSE DEJESUS,
             SHAKIYNA ESPINO, ROBERTO FERNANDEZ,
             VLAJEMY FRANCOIS, CRYSTAL GARNETT, CHANTEL Case #:20-cv-9641-ALC
             GOUVEIA, APRIL HERNEY-KOSAKOWSKI, TAMELLE
             HILLIARD, YOLANDA HOLMES, MONIQUE JOHNSON,
             KEYSHA LEWIS, CAROLYN MARAJ, HUZIRAN
             MOZEB, ZHIHUI PU, DAVID RUDDOCK, MYRLINE
             ULYSSES, and BRICE WILLIAMS, individually and on
             behalf of all others similarly situated,

                                                                           Plaintiffs,
                                      -against-

             THE CITY OF NEW YORK,

                                                                            Defendant.
             -------------------------------------------------------------------------X

                    DECLARATION OF PLAINTIFF OMAR MALCOLM IN OPPOSITION TO

                                           DEFENDANT’S MOTION TO DISMISS

                     I, Omar Malcolm, declare under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the

            following is true and correct:

                     1. I am one of the lead plaintiffs in the above captioned matter.

                     2. I submit this declaration in opposition to the Defendant’s motion to dismiss my

                         retaliation claims against the City of New York.

                     3. I hereby supplement the facts alleged in the First Amended Complaint dated February

                         22, 2021.

                     4. On April 21, 2020, I sent an email to Jason Dunkel, an attorney with the New York

                         City Department of Corrections’ (“DOC”) Department of Labor Relations, and Maria

                         Guccione, the Executive Director of Labor Relations at the DOC, advising them of a



                                                                    1
DocuSign Envelope ID: CA6D956F-4191-40B0-B45A-E2173DE04E7B
                      Case 1:20-cv-09641-ALC Document 33-1 Filed 05/04/21 Page 2 of 2




                         “Payroll Complaint” which I “tried to rectif[y]” on my own “to no avail.” The April

                         21, 2020 email makes reference to overtime worked but not paid in October 2019,

                         January 2020 and February 2020.

                     5. On June 2, 2020, I sent an email to Nadine M. Pinnock, Deputy Commissioner of

                         Human Resources for the DOC, Jason Dunkel, Maria Guccione, as well as DOC

                         employees responsible for payroll. Part of the email reads: “After months and

                         months of trying to retrieve monies owed to me by the department, I[] finally was

                         able to track down my sign in/out sheets. These attached sheets will further detail

                         how Assistant Deputy Warden Malcom, Omar [has] not received unpaid overtime

                         wages as far back as October [2019]. This is a direct violation of the Fair Labor

                         Standards Act.”

                     6. At the time I wrote the June 2, 2020 email I had an honest belief that the DOC’s

                         failure to pay overtime was a violation of the Fair Labor Standards Act.

                     7. On August 13, 2020, less than two months after I complained of the FLSA violation,

                         Acting Assistant Chief Sherrieann Rembert emailed me and my superiors ordering

                         “Restrict ADW Malcolm for the remaining [sic] of the month[.]” referring to

                         restricting me from earning overtime.

                     8. I request that this Declaration be incorporated into the First Amended Complaint

                         which was filed on February 22, 2021.

                         The foregoing is true and correct.



                     5/3/2021
            Dated:


                                                                   Omar Malcolm



                                                              2
